              Case 1:19-cv-02117-TJK Document 49 Filed 09/09/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                            Plaintiffs,

       v.
                                                            Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                            Defendants.




I.A., et al.,

                            Plaintiffs,

       v.
                                                            Civil Action No. 1:19-cv-02530-TJK
WILLIAM BARR, in his official capacity as
Attorney General of the United States, et al.,

                            Defendants.


                  JOINT STATEMENT ON SCHEDULING CONCERNING
                 PLAINTIFFS’ MOTIONS FOR PRELIMINARY INUNCTION

         In light of the District Court for the Northern District of California’s order reinstating the

scope of injunctive relief in East Bay Sanctuary Covenant et al. v. Barr et al., Case No. 19-cv-

04073-JST, ECF No. 73, and this Court’s minute order of September 9, 2019, the parties hereby

respectfully request and state as follows:

         1.      The parties in CAIR Coalition v. Trump and I.A. v. Barr jointly and respectfully

request that this Court hold in abeyance plaintiffs’ motions for preliminary injunction.



                                                   1
            Case 1:19-cv-02117-TJK Document 49 Filed 09/09/19 Page 2 of 5



       2.      In the event that the injunction issued by District Court in East Bay is stayed in

whole or in part, the parties will promptly confer to discuss a schedule for any renewed motions

for preliminary injunction.

       3.      Within two days of the Supreme Court’s decision on the application for a stay

pending appeal in Barr et al. v. East Bay Sanctuary Covenant et al., No. 19A230, the parties will

confer and propose a schedule concerning cross-motions for summary judgment in CAIR

Coalition v. Trump and I.A. v. Barr.



September 9, 2019                                   Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    SCOTT G. STEWART
                                                    Deputy Assistant Attorney General

                                                    WILLIAM C. PEACHEY
                                                    Director

                                                By: /s/ Erez Reuveni
                                                   EREZ REUVENI
                                                   Assistant Director
                                                   Office of Immigration Litigation
                                                   U.S. Department of Justice, Civil Division
                                                   P.O. Box 868, Ben Franklin Station
                                                   Washington, DC 20044
                                                   Tel: (202) 307-4293
                                                   Email: Erez.R.Reuveni@usdoj.gov

                                                    PATRICK GLEN
                                                    Senior Litigation Counsel

                                                    Counsel for Defendants




                                               2
         Case 1:19-cv-02117-TJK Document 49 Filed 09/09/19 Page 3 of 5




                                                HOGAN LOVELLS US LLP

                                                /s/ Justin W. Bernick

Manoj Govindaiah                              Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                  T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                             Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78212                         Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-0964                     Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                     Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org              Kaitlin Welborn (Bar No. 88187724)
                                              Heather A. Briggs (Bar No. 241719)
Counsel for Plaintiff Refugee and Immigrant   Michael J. West (Bar No. 1616572)
Center for Education and Legal Services, Inc. 555 Thirteenth Street NW
                                              Washington, DC 20004
Adina Appelbaum* (Bar No. 1026331)            Telephone: (202) 637-5600
CAPITAL AREA IMMIGRANTS’                      Facsimile: (202) 637-5910
RIGHTS COALITION                              neal.katyal@hoganlovells.com
1612 K Street NW, Suite 204                   t.weymouth@hoganlovells.com
Washington, DC 20006                          craig.hoover@hoganlovells.com
Telephone: (202) 899-1412                     justin.bernick@hoganlovells.com
Facsimile: (202) 331-3341                     mitchell.reich@hoganlovells.com
adina@caircoalition.com                       elizabeth.hagerty@hoganlovells.com
                                              kaitlin.welborn@hoganlovells.com
* Motion for admission forthcoming            heather.briggs@hoganlovells.com
                                              michael.west@hoganlovells.com
Counsel for Plaintiff Capital Area
Immigrants’ Rights Coalition                  Thomas P. Schmidt
                                              Mohan Warusha Hennadige
Hardy Vieux (Bar No. 474762)                  390 Madison Avenue
Patricia Stottlemyer (Bar No. 888252536)      New York, NY 10017
HUMAN RIGHTS FIRST                            Facsimile: (212) 918-3100
805 15th Street, N.W., Suite 900              thomas.schmidt@hoganlovells.com
Washington, D.C. 20005                        mohan.warusha-
Telephone: (202) 547-5692                     hennadige@hoganlovells.com
Facsimile: (202) 553-5999
vieuxh@humanrightsfirst.org
stottlemyerp@humanrightsfirst.org             Counsel for CAIR Coalition Plaintiffs

Counsel for Plaintiff Human Rights First
        Case 1:19-cv-02117-TJK Document 49 Filed 09/09/19 Page 4 of 5



                                             /s/ Celso J. Perez
Katrina Eiland*                              Celso J. Perez (D.C. Bar No. 1034959)
Cody Wofsy*                                  Lee Gelernt*
Julie Veroff*                                Omar Jadwat*
American Civil Liberties Union Foundation Anand Balakrishnan*
Immigrants’ Rights Project                   American Civil Liberties Union Foundation,
39 Drumm Street                              Immigrants’ Rights Project
San Francisco, CA 94111                      125 Broad Street, 18th Floor
(415) 343-0774                               New York, NY 10004
                                             (212) 549-2600
Arthur B. Spitzer (D.C. Bar No. 235960)
Scott Michelman (D.C. Bar No. 1006945)       Charles George Roth*
American Civil Liberties Union Foundation of Keren Hart Zwick*
the District of Columbia                     Gianna Borroto*
915 15th Street, NW, 2nd floor               NATIONAL IMMIGRANT JUSTICE
Washington, D.C. 20005                       CENTER
(202) 457-0800                               224 S. Michigan Avenue, Suite 600
                                             Chicago, IL 60604
                                             (312) 660-1370
Attorneys for I.A. Plaintiffs
*Pro hac vice application forthcoming
           Case 1:19-cv-02117-TJK Document 49 Filed 09/09/19 Page 5 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                        Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system.      Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


September 9, 2019                                   Respectfully submitted,

                                                    HOGAN LOVELLS US LLP

                                                    /s/ Justin W. Bernick
                                                    Justin W. Bernick
                                                    555 Thirteenth Street NW
                                                    Washington, DC 20004
                                                    Telephone: (202) 637-5600
                                                    Facsimile: (202) 637-5910
                                                    justin.bernick@hoganlovells.com
